Wyly, J
The plaintiffs appeal from the judgment rejecting their Remand to annul the judgment homologating the final account of the defendants, the administrators of their father’s succession, on the ground that they were not cited. In bar of this proceeding the de*712fendants plead that the plaintiffs have acquiesced in said judgment and are estopped, because, they have issued execution thereon and collected under fieri fadas part thereof.
One who has availed himself of a judgment and made it his own by issuing a fieri fadas and collecting money thereon, is estopped from denying its validity. The plaintiffs are estopped from denying the validity of the judgment which they have enforced against the defendants.
They were all of age or emancipated when their attorney issued the fieri fadas and collected the money and they have not disavowed his-authority to represent them.
Judgment affirmed.